ICJ_164_IranianAssets_IRN_USA_2019-02-13_JUD_01_PO_02_EN.txt.                     52 	




                                       DECLARATION OF JUDGE GAJA



                      Jurisdiction of the Court — Claims relating to alleged rights of Bank Markazi
                    under Articles III, IV and V of the Treaty of Amity — Applicability of these
                    provisions for the purpose of deciding on a preliminary objection — Sovereign and
                    business activities of Bank Markazi.

                       1. In its third preliminary objection concerning jurisdiction, the
                    United States of America requested the Court to “[d]ismiss as outside the
                    Court’s jurisdiction all claims of purported violations of Articles III, IV,
                    or V of the Treaty [of Amity, Economic Relations, and Consular Rights]
                    that are predicated on treatment accorded to the Government of Iran or
                    to Bank Markazi”. At the present stage of the proceedings, the Court’s
                    task is not to ascertain whether the mentioned provisions of the Treaty
                    confer rights on Bank Markazi and whether those rights have been
                    infringed. What the Court needs to examine for deciding upon this type
                    of preliminary objection is whether “the violations of the Treaty of 1955
                    pleaded by Iran do or do not fall within the provisions of the Treaty” (Oil
                    Platforms (Islamic Republic of Iran v. United States of America), Prelimi-
                    nary Objection, Judgment, I.C.J. Reports 1996 (II), p. 810, para. 16).
                    What is required is for the Court to ascertain that a reasonable case has
                    been made that Bank Markazi enjoys rights under Articles III, IV or V of
                    the Treaty and that these rights may have been violated. In my opinion,
                    that threshold has been reached and the third objection to the Court’s
                    jurisdiction should be dismissed in so far as it concerns Bank Markazi.
                       2. According to Article III, paragraph 1, of the Treaty, “[c]ompanies
                    constituted under the applicable laws and regulations of either High Con-
                    tracting Party shall have their juridical status recognized within the terri-
                    tories of the other High Contracting Party”. It is common ground that
                    Bank Markazi has been constituted under a law of Iran, the Monetary
                    and Banking Act of 1972 (Memorial of Iran, Ann. 73). Article 10 (c) of
                    that Act states that “[t]he Central Bank of the Islamic Republic of Iran
                    enjoys legal personality and shall be governed by the laws and regulations
                    pertaining to joint-stock companies in matters not provided for by this
                    Act”. It is also common ground that the separate legal personality of
                    Bank Markazi has not been recognized when the Bank’s assets were
                    seized. What has been challenged by the United States of America is the
                    applicability of Articles III, IV and V of the Treaty to an entity (Bank
                    Markazi) which exercises sovereign functions.

                       3. The exercise of sovereign functions by Bank Markazi is not regu-
                    lated by the Treaty, except with regard to exchange restrictions in Arti-

                    49




3 CIJ1158.indb 94                                                                                       21/10/19 10:25

                    53 	               certain iranian assets (decl. gaja)

                    cle VII. However, the fact that Bank Markazi exercises sovereign functions
                    does not exclude that it also operates as a commercial bank when it
                    engages in transactions in a foreign financial market. The decision to
                    invest in securities may be part of a sovereign prerogative of a central
                    bank, but that does not mean that the implementation of an investment is
                    carried out through the exercise of a sovereign power. The acquisition or
                    sale of securities is not different from that executed by any commercial
                    bank and should enjoy the same protection under the Treaty as that of a
                    commercial bank. It is true that, according to Articles 19 (c) and 21 (c)
                    of the United Nations Convention on Jurisdictional Immunities of States
                    and Their Property, “property of the central bank or other monetary
                    authority of the State” enjoys immunity from “post‑judgment measures
                    of constraint”. However, this comprehensive immunity is not necessarily
                    explained by the nature of the activities of central banks ; it also reflects a
                    policy of encouraging foreign central banks to invest in the financial mar-
                    ket of the host State.


                       4. Article XI, paragraph 4, of the Treaty provides that a State corpora-
                    tion, agency or instrumentality, “if it engages in commercial, industrial,
                    shipping or other business activities”, cannot “claim or enjoy, either for
                    itself or for its property, immunity . . . from taxation, suit, execution of
                    judgment or other liability to which privately owned and controlled enter-
                    prises are subject”. This provision cannot mean that when a State entity
                    engages in business activities it is deprived of all immunities to which it
                    may be entitled under international law. Article XI, paragraph 4, rather
                    conveys that State entities would not enjoy immunities with regard to
                    their business activities. In any event, the provision confirms that State
                    corporations, agencies and instrumentalities are covered by the Treaty
                    generally, not only when they exercise business activities.



                    (Signed) Giorgio Gaja.




                    50




3 CIJ1158.indb 96                                                                                     21/10/19 10:25

